Title: Amos Hamlin to Thomas Jefferson, 12 January 1818
From: Hamlin, Amos
To: Jefferson, Thomas


                        
                            Venerable & respected Sir,
                            Durham Greene County New York State
12 January 1818—
                        
                        I have taken the liberty of sending to You, the result of some Meteorological observations which I have made, in hopes that they may divert some of Your leisure moments—They were undertaken with a View to Aid the Philosophic enquirer & to Subserve the interest of Science—
                        I have kept a Diary of the Weather and of the Diseases that have prevailed in this County for more than two Years past And should have sent You a Copy of them but have not time to transcribe the same—Sir if you or any of your philosophic friends have assertained the Temperature of the Air in Virginia for one or two Years past, I should esteem it a favor to be furnished with the result—Sir the Philanthropic character of the venerable person, to which these lines are addressed, will serve (I trust) as a sufficient apology for my boldness on this occasion—Sir with sentiments of the most profound respect I am Your devoted & humble servant—

			 
                        Amos Hamlin
                    